Case 1:17-cv-01338-AJT-JFA Document 331 Filed 01/15/21 Page 1 of 30 PageID# 19441




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                           ALEXANDRIA DIVISION



   IN RE WILLIS TOWERS WATSON PLC            Civ. A. No. 1:17:cv-01338-AJT-JFA
   PROXY LITIGATION
                                                     CLASS ACTION



       MEMORANDUM OF LAW IN SUPPORT OF LEAD PLAINTIFF’S MOTION
             FOR PRELIMINARY APPROVAL OF SETTLEMENT
Case 1:17-cv-01338-AJT-JFA Document 331 Filed 01/15/21 Page 2 of 30 PageID# 19442




                                                    TABLE OF CONTENTS

                                                                                                                                            Page
  I.     INTRODUCTION .................................................................................................................1

  II.    FACTUAL AND PROCEDURAL BACKGROUND ..........................................................2

         A.     Lead Plaintiff Embarks on an Extensive Investigation and Files the
                Complaint.......................................................................................................................3

         B.     Defendants’ Motions to Dismiss and the Subsequent Appeal .......................................4

         C.     The Parties Complete Fact and Expert Discovery .........................................................5

         D.     Lead Plaintiff Obtains Certification of the Class ...........................................................5

         E.     The Parties Engage in Substantial Trial Preparations and Defendants
                Move for Summary Judgment .......................................................................................6

         F.     The Parties’ Settlement Negotiations.............................................................................6

         G.     Terms of the Proposed Settlement .................................................................................7

  III.   ARGUMENT .........................................................................................................................9

         A.     Standards Governing Approval of Class Action Settlements ........................................9

         B.     The Court “Will Likely Be Able to” Approve the Proposed Settlement
                Under Rule 23(e)(2) .....................................................................................................11

                1.     Lead Plaintiff and Lead Counsel Adequately Represented the
                       Class .....................................................................................................................11

                2.     The Settlement Is the Product of Good-Faith, Arm’s-Length
                       Negotiations Among Experienced Counsel After Extensive
                       Discovery .............................................................................................................12

                3.     The Proposed Settlement Falls Well Within the Range of
                       Approval ..............................................................................................................14

                4.     The Settlement Treats All Class Members Fairly ................................................18

                5.     The Settlement Does Not Excessively Compensate Counsel ..............................19

         C.     The Court Should Approve the Proposed Form of Notice and Plan for
                Providing Notice to the Class ......................................................................................20



                                                                      -i-
Case 1:17-cv-01338-AJT-JFA Document 331 Filed 01/15/21 Page 3 of 30 PageID# 19443




        D.     Proposed Schedule of Events .......................................................................................22

  IV.   CONCLUSION ....................................................................................................................23




                                                                 - ii -
Case 1:17-cv-01338-AJT-JFA Document 331 Filed 01/15/21 Page 4 of 30 PageID# 19444




                                              TABLE OF AUTHORITIES

  CASES                                                                                                                  Page(s)


  In re Equifax Inc. Sec. Litig.,
      No. 1:17-cv-03463-TWT, slip op. at 1 (N.D. Ga. May 5, 2020), ECF No. 173 ......................23

  In re Genworth Fin. Sec. Litig.,
      210 F. Supp. 3d 837 (E.D. Va. 2016) ................................................................................19, 22

  Hefler v. Wells Fargo & Co.,
     2018 WL 4207245 (N.D. Cal. Dec. 18, 2018) ...........................................................................8

  In re Henry Schein, Inc. Sec. Litig.,
      No. 1:18-cv-01428-MKB-VMS, slip op. (E.D.N.Y. Sept. 15, 2020), ECF No. 88 .................23

  Horton v. Merrill Lynch, Pierce, Fenner & Smith, Inc.,
     855 F. Supp. 825 (E.D.N.C. 1994)...........................................................................................10

  In re LandAmerica §1031 Exch. Servs., Inc. IRS §1031 Tax Deferred Exch. Litig.,
      MDL No. 2054, 2012 WL 13124593 (D.S.C. July 12, 2012) ...................................................9

  In re Jiffy Lube Sec. Litig.,
      927 F.2d 155 (4th Cir. 1991) .......................................................................................11, 12, 13

  Knurr v. Orbital ATK, Inc.,
     2019 WL 3317976 (E.D. Va. June 7, 2019) ............................................................................19

  Lomascolo v. Parsons Brinckerhoff, Inc.,
     2009 WL 3094955 (E.D. Va. Sept. 28, 2009)............................................................................9

  In re Lumber Liquidators Chinese-Manufactured Flooring Prod. Mkting, Sales
      Prac. & Prod. Liab. Litig.,
      2018 WL 11203065 (E.D. Va. Oct. 9, 2018) .....................................................................11, 12

  In re Lumber Liquidators Holdings, Inc. Sec. Litig.,
      2016 WL 9176562 (E.D. Va. Nov. 17, 2016) ..........................................................................19

  In re NeuStar Inc. Sec. Litig.,
      2015 WL 5674798 (E.D. Va. Sept. 23, 2015).................................................................. passim

  In re NII Holdings, Inc. Sec. Litig.,
      2016 WL 11660702 (E.D. Va. Sept. 16, 2016)........................................................................19

  In re Outer Banks Power Outage Litig.,
      2018 WL 2050141 (E.D.N.C. May 2, 2018) ...........................................................................10




                                                               - iii -
Case 1:17-cv-01338-AJT-JFA Document 331 Filed 01/15/21 Page 5 of 30 PageID# 19445




  S.C. Nat’l Bank v. Stone,
     749 F. Supp. 1419 (D.S.C. 1990)...............................................................................................9

  In re Signet Jewelers Ltd. Sec. Litig.,
      2020 WL 4196468 (S.D.N.Y. July 21, 2020) ............................................................................8

  Solomon v. Am. Web Loan, Inc.,
     2020 WL 3490606 (E.D. Va. June 26, 2020) ..........................................................................11

  Temp. Servs., Inc. v. Am. Int’l Grp., Inc.,
     2012 WL 13008138 (D.S.C. July 31, 2012) ............................................................................10

  In re The Mills Corp. Sec. Litig.,
      265 F.R.D. 246 (E.D. Va. 2009) ........................................................................................12, 14

  In re Vale S.A. Sec. Litig.,
      No. 1:15-cv-09539-GHW, slip op. (S.D.N.Y. Apr. 21, 2020), ECF No. 196 .........................23

  In re Willis Towers Watson PLC Proxy Litig.,
      2020 WL 5361582 (E.D. Va. Sept. 4, 2020)............................................................................11

  STATUTES

  15 U.S.C. § 78u-4(a)(7) .................................................................................................................20

  28 U.S.C. § 1715 ...........................................................................................................................21

  OTHER AUTHORITIES

  Fed. R. Civ. P. 23 ................................................................................................................... passim




                                                                     - iv -
Case 1:17-cv-01338-AJT-JFA Document 331 Filed 01/15/21 Page 6 of 30 PageID# 19446




         Lead Plaintiff The Regents of the University of California (“Lead Plaintiff”) respectfully

  submits this memorandum of law in support of its unopposed motion for entry of the Parties’

  agreed-upon proposed Order Preliminarily Approving Settlement and Authorizing Dissemination

  of Notice of Settlement (“Preliminary Approval Order”).1

  I.     INTRODUCTION

         Lead Plaintiff reached an agreement with Defendants to settle all claims in this securities

  class action (the “Action”) in exchange for a cash payment of $75,000,000 for the benefit of the

  Class. In addition, the related fiduciary-duty action pending in the Delaware Court of Chancery

  will be settled for $15 million, the great majority of which (an estimated 83%) will be distributed

  to members of the Class in this Action. As explained further herein, the proposed Settlement (i) is

  the result of extensive arm’s-length negotiations between experienced counsel, which took place

  after three years of vigorous litigation, including completion of extensive fact and expert

  discovery, certification of the Class, and substantial trial preparations; and (ii) represents a very

  favorable result for the Class in light of the significant risks of establishing liability and proving

  damages, and the possible maximum damages that could be proved at trial.

         Lead Plaintiff now moves for preliminary approval of the proposed Settlement. Entry of

  the proposed Preliminary Approval Order (attached as Exhibit 2 to the Motion) will only begin the

  final approval process for the proposed Settlement, which is governed by Rule 23 and relevant

  case law. Specifically, the proposed Order authorizes the dissemination of notice of the Settlement

  to investors who are believed to be members of the Class. The Order also contemplates scheduling

  a final approval hearing (the “Settlement Hearing”) for the Parties to present arguments for the



  1
    All capitalized terms used herein that are not otherwise defined shall have the meanings provided
  in the Stipulation and Agreement of Settlement dated January 15, 2021 (the “Stipulation”), which
  is attached hereto as Exhibit 1 to the Motion.
Case 1:17-cv-01338-AJT-JFA Document 331 Filed 01/15/21 Page 7 of 30 PageID# 19447




  Settlement, and for Class Members to also present any arguments for or against the Settlement

  should they choose to do so.

         At the Settlement Hearing, the Court will have before it more extensive papers in support

  of the Settlement, and it will be asked to determine whether the Settlement is fair, reasonable, and

  adequate under Fourth Circuit law. Following the Settlement Hearing, the Court will make a final

  determination as to whether the Settlement is fair, reasonable, and adequate.

         At present, Lead Plaintiff requests only that the Court grant preliminary approval of the

  Settlement so that notice may be provided to the Class. To facilitate this process, the proposed

  Preliminary Approval Order: (i) preliminarily approves the Settlement on the terms set forth in the

  Stipulation; (ii) approves the form and content of the Notice, Claim Form, and Summary Notice

  attached as Exhibits 1, 2, and 3 to the Preliminary Approval Order; (iii) finds that the procedures

  for distributing the Notice and Claim Form and publishing the Summary Notice comply with due

  process, Rule 23, and the Private Securities Litigation Reform Act of 1995 (“PSLRA”); and

  (iv) sets a date and time for the Settlement Hearing, at which the Court will consider final approval

  of the Settlement, the proposed Plan of Allocation for distributing the proceeds of the Settlement,

  and Lead Counsel’s application for attorneys’ fees and expenses, including any request for

  reimbursement of Lead Plaintiff’s costs and expenses under the PSLRA.

         For the reasons set forth herein, Lead Plaintiff respectfully requests that the Court enter the

  proposed Preliminary Approval Order so that notice may be sent to the Class and a final approval

  hearing can be scheduled.

  II.    FACTUAL AND PROCEDURAL BACKGROUND

         Towers Watson & Co. (“Towers”) was a global professional services firm focused on risk

  management, human resources, and actuarial and investment consulting. Willis Group Holdings

  plc (“Willis”) was a global risk advisor, insurance brokerage and reinsurance brokerage company


                                                   2
Case 1:17-cv-01338-AJT-JFA Document 331 Filed 01/15/21 Page 8 of 30 PageID# 19448




  headquartered in London. Towers and Willis announced their proposed merger (the “Merger”) to

  form Willis Towers Watson plc (“WTW”) on June 30, 2015. Following a vote on December 11,

  2015 of Towers stockholders as of October 1, 2015, the record date to be eligible to vote on the

  Merger, the Merger was approved. The Merger transaction closed on January 4, 2016.

         A.      Lead Plaintiff Embarks on an Extensive Investigation
                 and Files the Complaint

         On November 21, 2017, Cambridge Retirement System brought a putative securities class

  action against Defendants in this Court. By Order dated February 20, 2018, the Court appointed

  The Regents of the University of California as Lead Plaintiff for the Action and approved Lead

  Plaintiff’s selection of Bernstein Litowitz Berger & Grossmann LLP as Lead Counsel for the class,

  and Lead Plaintiff’s selection of Susan R. Podolsky as Liaison Counsel.

         During February and March 2018, the City of Fort Myers Employees’ Pension Fund and

  Alaska Laborers-Employers Retirement Trust (the “Delaware Lead Plaintiffs”) brought putative

  class actions for breaches of fiduciary duty and aiding and abetting in connection with the Merger

  in the Delaware Court of Chancery, which were subsequently consolidated (the “Delaware

  Action”).

         Meanwhile, Lead Plaintiff in this Action conducted an extensive investigation into the

  potential claims, which included the review and analysis of: (a) regulatory filings made by Towers

  and Willis with the United States Securities and Exchange Commission (“SEC”); (b) press releases

  and media reports issued by and disseminated by Towers and Willis; (c) analyst reports concerning

  Towers and Willis; (d) documents filed publicly in connection the stockholder appraisal action, In

  re Appraisal of Towers Watson & Co., Del Ch. C.A. No. 12064-CB (the “Appraisal Action”); and

  (e) other public information regarding Towers and Willis. Lead Plaintiff also consulted with

  experts in damages and loss causation.



                                                  3
Case 1:17-cv-01338-AJT-JFA Document 331 Filed 01/15/21 Page 9 of 30 PageID# 19449




         On March 9, 2018, Lead Plaintiff filed the Amended Complaint in this Action (the

  “Complaint”), based on this investigation. The Complaint alleges claims against WTW, Towers,

  Willis, Haley, and Casserley (the “TW/Willis Defendants”) under Section 14(a) of the Securities

  Exchange Act of 1934 (the “Exchange Act”) and Rule 14a-9 promulgated thereunder, and “control

  person” claims against Ubben and ValueAct (together, the “Ubben/ValueAct Defendants”), Haley,

  and Casserley under Section 20(a) of the Exchange Act. In the Complaint, Lead Plaintiff alleges

  that Defendants made material misrepresentations and omissions in proxy solicitations distributed

  to Towers stockholders concerning the Merger because (i) they failed to disclose an alleged

  conflict of interest possessed by Haley; (ii) falsely described the Merger negotiations as arm’s-

  length negotiations; and (iii) failed to disclose the role played by ValueAct and Ubben in the

  Merger negotiations.

         B.      Defendants’ Motions to Dismiss and the Subsequent Appeal

         On April 13, 2018 the TW/Willis Defendants and the Ubben/ValueAct Defendants

  separately filed motions to dismiss the Complaint. After briefing was completed, the Court held

  oral argument on the motions on May 18, 2018.

         On July 11, 2018, the Court issued a Memorandum Opinion and Order granting

  Defendants’ motions to dismiss the Complaint. On July 30, 2018, Lead Plaintiff filed a notice of

  appeal of the dismissal with the United States Court of Appeals for the Fourth Circuit. After

  briefing was completed, the Fourth Circuit held oral argument on Lead Plaintiff’s appeal on May

  8, 2019. On August 30, 2019, the Fourth Circuit reversed the Court’s dismissal of the Action and

  remanded the Action to the Court.

         On November 8, 2019, the TW/Willis Defendants and the Ubben/ValueAct Defendants

  separately filed renewed motions to dismiss the Complaint. After full briefing, the Court held oral

  argument on the renewed motions on December 20, 2019 and, on January 31, 2020, the Court


                                                  4
Case 1:17-cv-01338-AJT-JFA Document 331 Filed 01/15/21 Page 10 of 30 PageID# 19450




  issued a Memorandum Opinion and Order denying Defendants’ renewed motions to dismiss the

  Complaint.    On February 14, 2020, the TW/Willis Defendants and the Ubben/ValueAct

  Defendants separately filed their Answers to the Complaint.

         On February 4, 2020, the TW/Willis Defendants moved to certify the Court’s order denying

  Defendants’ renewed motions to dismiss for appeal and for a continued stay of the proceedings.

  The Court denied the motion to stay discovery by order dated February 6, 2020, and denied the

  motion to certify an appeal on February 25, 2020. The case proceeded to discovery.

         C.      The Parties Complete Fact and Expert Discovery

         Between February and August 2020, counsel for Lead Plaintiff and Defendants completed

  extensive class, fact, and expert discovery, which included taking eighteen (18) depositions,

  including six (6) expert depositions and multiple depositions of third-parties, producing and

  reviewing more than one million pages of documents in response to document requests and

  subpoenas exchanged between the Parties and sent to third-parties, and responding to over forty

  (40) interrogatories and over two hundred thirty (230) requests for admission. During the course

  of discovery, counsel for Lead Plaintiff and Defendants met and conferred to resolve multiple

  disputes to avoid burdening the Court.

         In the course of litigation, the Parties retained and consulted extensively with experts on

  corporate governance, executive compensation, and damages, among other areas. Lead Plaintiff’s

  experts submitted a total of six (6) expert reports, including initial reports, rebuttal reports, and

  reply reports and Defendants’ experts submitted a total of four (4) reports.

         D.      Lead Plaintiff Obtains Certification of the Class

         On June 12, 2020, Lead Plaintiff filed its motion for class certification and appointment as

  class representative and appointment of Bernstein Litowitz Berger & Grossmann LLP as class

  counsel. After full briefing, the Court held oral argument on the class certification motion on July


                                                   5
Case 1:17-cv-01338-AJT-JFA Document 331 Filed 01/15/21 Page 11 of 30 PageID# 19451




  29, 2020. The Parties then further supplemented their briefings at the request of the Court

  following oral argument on class certification.

         On September 4, 2020, the Court entered an order certifying a class of all persons and

  entities that were Towers shareholders of record as of both October 1, 2015, the record date for

  Towers shareholders to be eligible to vote on the merger of Towers and Willis, and January 4, 2016,

  the date the merger transaction between Towers and Willis closed, and who were damaged thereby.

  The Court appointed Lead Plaintiff as class representative, Lead Counsel as class counsel, and

  Liaison Counsel as liaison counsel for the Class. On November 4, 2020, following oral argument

  and briefing by the Parties, the Court modified the definition of the Class to clarify that the Class

  includes both record and beneficial holders of Towers common stock.

         E.      The Parties Engage in Substantial Trial Preparations and
                 Defendants Move for Summary Judgment

         On August 24, 2020, Lead Plaintiff and the Defendants filed their pre-trial submissions,

  which included the Parties’ deposition transcript designations, witness lists, and exhibit lists, and

  the Court thereafter set a trial date for March 15, 2021.

         On October 16, 2020 the TW/Willis Defendants and the Ubben/ValueAct Defendants

  separately filed their motions for summary judgment and to exclude the expert testimony of Lead

  Plaintiff’s expert witnesses. Also on October 16, 2020, Lead Plaintiff filed a motion to exclude

  the expert testimony of certain of Defendants’ expert witnesses. By the date an agreement in

  principle to settle was reached, the Parties were engaged in trial preparations.

         F.      The Parties’ Settlement Negotiations

         On May 21, 2020, the Parties held a mediation before the Honorable Layn Phillips that the

  parties to the Delaware Action also participated in. No agreement was reached at that mediation.




                                                    6
Case 1:17-cv-01338-AJT-JFA Document 331 Filed 01/15/21 Page 12 of 30 PageID# 19452




         Following the unsuccessful mediation in May 2020, counsel for the Parties and the parties

  to the Delaware Action continued to engage with each other to reach a resolution. Starting in

  October 2020, the parties engaged in several weeks of back and forth settlement negotiations. On

  November 19, 2020 the parties reached an agreement in principle to settle the Actions for a total

  of $90 million, with the Federal Action to be settled for $75 million and the Delaware Action to

  be settled for $15 million. The settlement of the Federal Action is conditioned on final approval

  of the settlement of the Delaware Action and vice versa.

         G.      Terms of the Proposed Settlement

         The Parties entered into the Stipulation on January 15, 2021 which sets forth the full terms

  and conditions of the Settlement. The Settlement provides that Defendants will pay or cause to

  be paid $75 million in cash (the “Settlement Amount”) for the benefit of the Class. Pursuant to

  the Stipulation, the $75 million Settlement Amount shall be paid into an interest-bearing escrow

  account no later than fifteen (15) business days after the later of : (a) the date on which both

  (i) the Court has entered the Preliminary Approval Order, and (ii) the Delaware Court has entered

  an order preliminarily approving the Delaware Settlement and scheduling a hearing on final

  approval of the Delaware Settlement; and (b) the date on which Defendants’ Counsel receives

  from Lead Counsel the information necessary to effectuate a transfer of funds to the Escrow

  Account. See Stipulation ¶ 8. The Settlement Amount, plus accrued interest, after the deduction

  of attorneys’ fees and Litigation Expenses awarded by the Court, Taxes, Notice and

  Administration Costs, and any other costs or fees approved by the Court (the “Net Settlement

  Fund”), will be distributed among eligible Class Members who submit valid Claim Forms, in

  accordance with a plan of allocation to be approved by the Court (discussed in more detail below).

         While only the $75 million Settlement of this Action is before this Court for approval,

  the Settlement will not become effective unless the Delaware Settlement, which provides for an


                                                   7
Case 1:17-cv-01338-AJT-JFA Document 331 Filed 01/15/21 Page 13 of 30 PageID# 19453




  additional $15 million for members of the Delaware Class, is also approved by the Delaware

  Court. Conversely, the Delaware Settlement will only become effective if the Federal Settlement

  is approved by this Court.

             The Parties have also entered into a confidential Supplemental Agreement, dated January

  15, 2021. See Stipulation ¶ 41. The Supplemental Agreement sets forth the conditions under

  which Defendants may terminate the Settlement in the event that requests for exclusion from the

  Class exceed a certain amount (the “Opt-Out Threshold”). This type of agreement is a standard

  provision in securities class actions and has no negative impact on the fairness of the Settlement.

  See In re Signet Jewelers Ltd. Sec. Litig., 2020 WL 4196468, at *13 (S.D.N.Y. July 21, 2020).

  As is standard in securities class actions, such agreements are not made public in order to avoid

  incentivizing the formation of a group of opt-outs for the sole purpose of leveraging the Opt-Out

  Threshold to exact an increased individual settlement. See, e.g., Hefler v. Wells Fargo & Co.,

  2018 WL 4207245, *7 (N.D. Cal. Dec. 18, 2018) (“There are compelling reasons to keep this

  information confidential in order to prevent third parties from utilizing it for the improper purpose

  of obstructing the settlement and obtaining higher payouts.”).          Pursuant to its terms, the

  Supplemental Agreement may be submitted to the Court in camera. The Stipulation and the

  Supplemental Agreement are the only agreements concerning the Settlement entered into by the

  Parties.

             If the Settlement receives the Court’s final approval and the Delaware Settlement is

  approved by the Delaware Court, Class Members will release the “Released Plaintiffs’ Claims” in

  exchange for the Settlement Amount. See Stipulation ¶ 1(zz). The scope of the release is

  reasonable as it is limited to claims related to the Complaint’s factual allegations. Id.




                                                    8
Case 1:17-cv-01338-AJT-JFA Document 331 Filed 01/15/21 Page 14 of 30 PageID# 19454




  III.   ARGUMENT

         The Settlement warrants preliminary approval because of the significant benefit achieved

  for the Class, the significant risks and substantial costs that would otherwise be associated with

  continued prosecution of the Action, and the fact that the proposed Settlement is the result of

  arm’s-length negotiations by experienced counsel after extensive discovery.

         A.      Standards Governing Approval of Class Action Settlements

         Rule 23(e) requires judicial approval for the compromise of claims brought on a class basis.

  In determining whether to approve the Settlement, the Court should be guided by the principle that

  “there is an overriding public interest in favor of settlement, particularly in class action suits.”

  Lomascolo v. Parsons Brinckerhoff, Inc., 2009 WL 3094955, at *10 (E.D. Va. Sept. 28, 2009).

  “‘The voluntary resolution of litigation through settlement is strongly favored by the courts’ and

  is ‘particularly appropriate’ in class actions.” In re LandAmerica §1031 Exch. Servs., Inc. IRS

  §1031 Tax Deferred Exch. Litig., MDL No. 2054, 2012 WL 13124593, at *4 (D.S.C. July 12,

  2012) (quoting S.C. Nat’l Bank v. Stone, 749 F. Supp. 1419, 1423 (D.S.C. 1990)).

         District court review of a proposed class action settlement is a two-step process. First, in

  the stage currently before the Court on this Motion, the Court performs a preliminary review of

  the terms of the proposed settlement to determine whether to send notice of the proposed settlement

  to the class. See Fed. R. Civ. P. 23(e)(1). Second, after notice has been provided and a hearing

  has been held, the Court determines whether to actually approve the settlement. See Fed. R. Civ.

  P. 23(e)(2).

         A court should grant preliminary approval to authorize sending notice of a proposed

  settlement to the class upon a finding that it “will likely be able” to finally approve the settlement

  under Rule 23(e)(2). See Fed. R. Civ. P. 23(e)(1)(B)(i). This standard for preliminary approval of

  class action settlements was newly established by amendments to Rule 23(e) that became effective


                                                    9
Case 1:17-cv-01338-AJT-JFA Document 331 Filed 01/15/21 Page 15 of 30 PageID# 19455




  on December 1, 2018. Prior to those amendments, courts had developed a standard for preliminary

  approval through case law that was substantively similar to the current standard but phrased

  differently. A common formulation was that the court should grant preliminary approval to a

  proposed settlement, if it is “within the range of possible approval” or, in other words, if “there is

  ‘probable cause’ to submit the proposal to members of the class and to hold a full-scale hearing on

  its fairness.” In re NeuStar Inc. Sec. Litig., 2015 WL 5674798, at *9 (E.D. Va. Sept. 23, 2015);

  see also In re Outer Banks Power Outage Litig., 2018 WL 2050141, at *2 (E.D.N.C. May 2, 2018)

  (“the court preliminarily reviews the settlement to determine whether there is ‘probable cause to

  notify the class of the proposed settlement’”) (quoting Horton v. Merrill Lynch, Pierce, Fenner &

  Smith, Inc., 855 F. Supp. 825, 827 (E.D.N.C. 1994)); Temp. Servs., Inc. v. Am. Int’l Grp., Inc.,

  2012 WL 13008138, at *5 (D.S.C. July 31, 2012) (“Preliminary approval of a class action

  settlement should be granted when the preliminary evaluation of the proposed settlement does not

  disclose grounds to doubt its fairness or other obvious deficiencies such as unduly preferential

  treatment of class representatives or of segments of the class or excessive compensation for

  attorneys and appears to fall within the range of possible approval.”).

         In considering final approval of the Settlement, Rule 23(e)(2) provides that the Court

  should consider whether:

         (A) the class representatives and class counsel have adequately represented the
         class; (B) the proposal was negotiated at arm’s length; (C) the relief provided for
         the class is adequate, taking into account: (i) the costs, risks, and delay of trial and
         appeal; (ii) the effectiveness of any proposed method of distributing relief to the
         class, including the method of processing class-member claims; (iii) the terms of
         any proposed award of attorneys’ fees, including timing of payment; and (iv) any
         agreement required to be identified under Rule 23(e)(3); and (D) the proposal treats
         class members equitably relative to each other.

  Fed. R. Civ. P. 23(e)(2).




                                                   10
Case 1:17-cv-01338-AJT-JFA Document 331 Filed 01/15/21 Page 16 of 30 PageID# 19456




          At final approval, the Court will also consider the Fourth Circuit’s traditional factors set

  forth in In re Jiffy Lube Sec. Litig., 927 F.2d 155, 159 (4th Cir. 1991). 2 See Fed. R. Civ. P. 23(e)(2)

  advisory committee note to 2018 amendment (noting that the Rule 23(e)(2) factors are not intended

  to “displace” any factor previously adopted by the Court of Appeals, but “rather to focus the court

  and the lawyers on the core concerns of procedure and substance that should guide the decision

  whether to approve the proposal”).

          This $75 million Settlement satisfies all of these standards for preliminary approval.

          B.      The Court “Will Likely Be Able to” Approve
                  the Proposed Settlement Under Rule 23(e)(2)

                  1.      Lead Plaintiff and Lead Counsel Adequately Represented the Class

          In determining whether to approve a class action settlement, the Court should consider

  whether “the class representatives and class counsel have adequately represented the class.” Fed.

  R. Civ. P. 23(e)(2)(A). This requirement is “met when: (1) the named plaintiff does not have

  interests antagonistic to those of the class; and (2) plaintiff's attorneys are ‘qualified, experienced,

  and generally able to conduct the litigation.” Solomon v. Am. Web Loan, Inc., 2020 WL 3490606,

  at *2 (E.D. Va. June 26, 2020) (quoting NeuStar, 2015 WL 5674798, at *4).

          In granting class certification, the Court found that Lead Plaintiff was adequate to serve as

  Class Representative, and Lead Counsel was fit to serve as Class Counsel. See In re Willis Towers



  2
    Under Jiffy Lube, to assess whether the settlement is adequate, the court must consider: “(1) the
  relative strength of the plaintiffs’ case on the merits, (2) the existence of any difficulties of proof
  or strong defenses the plaintiffs are likely to encounter if the case goes to trial, (3) the anticipated
  duration and expense of additional litigation, (4) the solvency of the defendants and the likelihood
  of recovery on a litigated judgment, and (5) the degree of opposition to the settlement.” 927 F.3d
  at 159; see also In re Lumber Liquidators Chinese-Manufactured Flooring Prod. Mkting, Sales
  Prac. & Prod. Liab. Litig., 2018 WL 11203065, at *3 (E.D. Va. Oct. 9, 2018). These factors
  largely overlap with the factors set forth in Rule 23(e)(2) and the fifth factor, which concerns the
  reaction of the class, cannot yet be ascertained because notice of the Settlement has not yet been
  sent to class members.


                                                    11
Case 1:17-cv-01338-AJT-JFA Document 331 Filed 01/15/21 Page 17 of 30 PageID# 19457




  Watson PLC Proxy Litig., 2020 WL 5361582, at *14-*16 (E.D. Va. Sept. 4, 2020). Lead Plaintiff

  and Lead Counsel have adequately represented the Class in both their vigorous prosecution of the

  Action during the past three years and in the negotiation and achievement of the Settlement. Lead

  Plaintiff played an active role in supervising and participating in the litigation and Lead Counsel

  vigorously prosecuted the Class’s claims, including by conducting a thorough investigation,

  overcoming Defendants’ motions to dismiss, obtaining certification of the Class, and engaging in

  extensive discovery. Accordingly, as the Court previously found in certifying the Class and in

  appointing Lead Plaintiff as Class Representative and Lead Counsel as Class Counsel, Lead

  Plaintiff and Lead Counsel have adequately represented the Class here.

                 2.      The Settlement Is the Product of Good-Faith, Arm’s-Length
                         Negotiations Among Experienced Counsel After Extensive Discovery

         In weighing a class action settlement at final approval, the Court must consider whether

  the settlement “was negotiated at arm’s length.” Fed. R. Civ. P. 23(e)(2)(B). Similarly, under Jiffy

  Lube, the Court must determine whether the settlement was reached through good-faith bargaining

  at arm’s length by assessing four factors: “(1) the posture of the case at the time settlement was

  proposed, (2) the extent of discovery that had been conducted, (3) the circumstances surrounding

  the negotiations, and (4) the experience of counsel in the area of securities class actions litigation.”

  NeuStar, 2015 WL 5674798, at *10 (quoting Jiffy Lube, 927 F.2d at 159); see Lumber Liquidators,

  2018 WL 11203065, at *3 (same). All of these factors strong demonstrate that the Settlement here

  was reached through arm’s-length negotiations after vigorous litigation and without collusion.

         In the first Jiffy Lube fairness factor, the Court considers “the posture of the case at the

  time the settlement was proposed” in order to determine whether the case has progressed far

  enough to dispel any wariness of “possible collusion among the settling parties.” NeuStar, 2015

  WL 5674798, at *10 (quoting In re The Mills Corp. Sec. Litig., 265 F.R.D. 246, 254 (E.D. Va.



                                                    12
Case 1:17-cv-01338-AJT-JFA Document 331 Filed 01/15/21 Page 18 of 30 PageID# 19458




  2009)). Here, the Settlement was not reached until after three years of vigorously litigation, which

  included overcoming an initial dismissal of the Action through an appeal to the Fourth Circuit, the

  completion of extensive fact and expert discovery, and Lead Plaintiff’s successful certification of

  the Class followed by the resolution of a dispute regarding the class definition. The Settlement

  was not reached until after Defendants had filed their motions for summary judgment, and all

  Parties had filed pre-trial submissions and Daubert. All of these stages of the litigation were highly

  contested by zealous counsel for both sides and there is no hint of any collusion.

         The next Jiffy Lube factor is the extent of discovery. “This factor permits the Court to

  ensure that all parties ‘appreciate the full landscape of their case when agreeing to enter into the

  Settlement.’” NeuStar, 2015 WL 5674798, at *10. The Parties had completed fact and expert

  discovery before the Settlement was reached here. During the course of the discovery in this

  Action, Lead Plaintiff fought for and received more than one million pages of documents in

  response to document requests to Defendants and subpoenas to non-parties, and the Parties took

  depositions of 18 witnesses, including six experts and multiple third-parties. The Parties also

  exchanged over 40 interrogatories and over 230 requests for admissions, and counsel for Lead

  Plaintiff and Defendants met and conferred over multiple disputes during the course of the

  discovery. Thus, by the time the agreement to settle was reached, the Parties had an extensive and

  complete factual record and Lead Plaintiff and Lead Counsel had a well-developed understanding

  of the strengths and weakness of the claims.

         The third Jiffy Lube factor (the circumstances surrounding the negotiations) and the fourth

  factor (the experience of counsel in the area of securities class action litigation) also strongly

  support approval of the Settlement. In May 2020, the Parties participated in a settlement mediation

  before the Honorable Layn Phillips, an experienced mediator of securities class actions, but the




                                                   13
Case 1:17-cv-01338-AJT-JFA Document 331 Filed 01/15/21 Page 19 of 30 PageID# 19459




  Parties could not reach any agreement at that time. Thereafter, in October 2020, following

  certification of the Class, the Parties engaged in several weeks of negotiations and reached the

  agreement in principle to settle on November 19, 2020. Lead Plaintiff was represented during

  these negotiations by experienced counsel with a proven track record of success in securities class

  action litigation, including within the Fourth Circuit.3 In these circumstances, Courts give

  considerable weight to the opinion of experienced and informed counsel. See Mills, 265

  F.R.D. at 256 (“[W]hen Class Counsel [including Bernstein Litowitz] are nationally recognized

  members of the securities litigation bar, it is entirely warranted for this Court to pay heed to their

  judgment in approving, negotiating, and entering into a putative settlement.”). Moreover, the

  Court-appointed Lead Plaintiff, The Regents of the University of California, is a sophisticated

  institutional investor that cares for billions of dollars of investments, has ample experience in

  securities class actions, and actively participated in and approved of the proposed Settlement.

                  3.      The Proposed Settlement Falls Well Within the Range of Approval

          At the preliminary approval stage, the Court need only determine whether it “will likely be

  able” to approve the Settlement, Fed. R. Civ. P. 23(e)(1), or, in other words, whether the Settlement

  falls “within the range of possible approval.” NeuStar, 2015 WL 5674798, at *10. Because the

  proposed $75 million Settlement represents an excellent recovery for the Class in light of the

  significant risks of the litigation and the potential outcomes at trial, Lead Plaintiff believes that the

  Settlement falls well within the range of possible approval.




  3
    See, e.g., In re Genworth Financial, Inc. Sec. Litig., No. 3:14-cv-00682-JAG (E.D. Va. 2016)
  (Bernstein Litowitz was co-lead counsel in $219 million settlement); In re Lumber Liquidators
  Holdings, Inc. Sec. Litig., No. 4:13–cv–00157–AWA (E.D. Va. 2016) (Bernstein Litowitz was co-
  lead counsel in $41.7 million settlement); In re The Mills Corp. Sec. Litig., 265 F.R.D. 246 (E.D.
  Va. 2009) (Bernstein Litowitz was co-lead counsel in $202.75 million settlement).


                                                     14
Case 1:17-cv-01338-AJT-JFA Document 331 Filed 01/15/21 Page 20 of 30 PageID# 19460




         Although Lead Plaintiff and Lead Counsel believe that the claims asserted against

  Defendants are strong, they recognize the substantial risks they would face in overcoming

  Defendants’ motions for summary judgment, in establishing liability and damages at trial, and in

  prevailing on any appeals after trial.

         First, Lead Plaintiff faced substantial risks in establishing that Haley had a true conflict of

  interest in connection with the Merger which required disclosure in the Proxy Materials. Lead

  Plaintiff alleged that Haley had a conflict of interest as a result of a September 10, 2015 meeting

  at which ValueAct and Ubben presented Haley with a written compensation proposal that showed

  Haley could make up to five times more at the post-Merger entity, WTW. Defendants would

  contend that they did not need to disclose this compensation proposal in the Proxy Materials

  because Haley and Ubben never reached an agreement on Haley’s compensation during the

  meeting, and because Ubben did not have the authority to negotiate on behalf of the future board

  of WTW. This argument was supported by Haley and Ubben’s deposition testimony concerning

  the meeting and other discovery confirming that Ubben and ValueAct did not have authority to

  negotiate for WTW. In addition, Defendants could point to the fact that Haley’s ultimate

  compensation at WTW was far less than the compensation proposal discussed at the meeting.

         Defendants would have argued that Haley was not, in fact, conflicted, but, on the contrary,

  sought to maximize the consideration paid to Towers shareholders as part of the Merger

  renegotiations. For example, Defendants would argue that the fact that Haley successfully

  obtained a dividend increase during the course of Merger negotiations showed that he was not

  improperly incentivized by any conflict of interest but was instead working to make the deal

  favorable for Towers shareholders.




                                                   15
Case 1:17-cv-01338-AJT-JFA Document 331 Filed 01/15/21 Page 21 of 30 PageID# 19461




         In addition, Lead Plaintiff would have faced additional substantial risks in showing that the

  September 10, 2015 meeting was a material fact, the omission of which rendered the Proxy

  Materials misleading. Defendants argue that Towers shareholders would not have viewed the

  September 10, 2015 meeting as important in deciding how to vote on the Merger by asserting that

  the proposal shown to Haley during the meeting aligned his interests with the interests of

  shareholders, highlighting the fact that WTW’s stock price did not move when Haley’s actual

  WTW compensation plan was publicly announced, and arguing that shareholders ultimately

  approved his WTW compensation plan.

         In addition to risks of establishing a materially misleading omission, Lead Plaintiff would

  also have faced significant additional challenges in establishing “loss causation” and in proving

  damages. First, Defendants would argue that the Merger announcement on June 30, 2015 signaled

  to the market that Towers stock was previously overvalued, and thus investors were not damaged

  by Defendants’ actions.

         Further, Defendants had a number of potentially serious challenges to Lead Plaintiff’s

  damages theory. Lead Plaintiff argued that Class members’ damages were properly calculated

  based on the difference between the value of their Towers stock and the value of the merger

  consideration they actual received. However, Defendants contended that Lead Plaintiff’s expert’s

  damages analysis relied on a series of assumptions that Lead Plaintiff would not be able to prove.

  For example, Defendants contended that Lead Plaintiff would not be able to prove that disclosure

  of Haley’s alleged conflict of interest would have caused enough Towers shareholders to change

  their votes to reject the Merger; or that if the Merger had been rejected, Towers shares would have

  returned to their unaffected pre-Merger trading price; or Towers and Willis would have

  renegotiated the terms of the Merger to provide additional compensation for Towers employees.




                                                  16
Case 1:17-cv-01338-AJT-JFA Document 331 Filed 01/15/21 Page 22 of 30 PageID# 19462




         The seriousness of these risks was enhanced by the fact that Court’s discussion of related

  issues in its class certification decision indicated that the Court might likely be receptive to

  Defendants’ arguments at summary judgment.

         Even if Lead Plaintiff defeated Defendants’ motions for summary judgment and prevailed

  on all aspects of liability at trial, the absolute maximum damages that could be established for the

  Class would be approximately $377 million. However, if plaintiffs were limited to measuring

  damages as the difference in value Towers shareholders received upon the close of the Merger and

  the value of Towers stock as of that time—as the Court had indicated it would view damages in

  this case—the maximum damages would be approximately $172.5 million. Thus, the proposed

  $75 million Settlement represents approximately 20% of the absolute maximum possible damages

  and a far higher percentage (43%) of the maximum damages that could likely be proven at trial in

  light of the Court’s views.4 This is an excellent result for the Class given the significant risks the

  Court might grant summary judgment or reject Lead Plaintiff’s damages expert’s model of

  damages entirely or that Lead Plaintiff might ultimately be unsuccessful in proving liability and

  damages at trial.

         Moreover, with respect to all of these issues, Lead Plaintiff would have to prevail at several

  stages—on Defendants’ pending motion for summary judgment, at trial, and if they prevailed on

  those, in the appeals that would likely follow—which could take years to resolve. The Settlement




  4
    In addition, all members of the Class will also be eligible to receive payment from the parallel
  $15 million Delaware Settlement. The proceeds of the Delaware Settlement will be distributed to
  all shareholders of Towers common stock on January 4, 2016, when the Merger closed. Lead
  Plaintiff’s expert estimates, based on his modeling of the trading in Towers common stock, that
  83% the Towers shares held on January 4, 2016 were held by the same person or entity on October
  1, 2015 (and thus are eligible to participate in the Settlement of this Action), and just 17% were
  held by persons or entities who purchased after October 1, 2015.


                                                   17
Case 1:17-cv-01338-AJT-JFA Document 331 Filed 01/15/21 Page 23 of 30 PageID# 19463




  avoids these risks and will provide a prompt, substantial, and certain benefit to the Class rather

  than the mere possibility of a recovery after additional years of litigation and appeals.

                 4.      The Settlement Treats All Class Members Fairly

         The Settlement does not improperly grant preferential treatment to Lead Plaintiff or any

  segment of the Class. Rather, all Class Members will receive a distribution from the Net

  Settlement Fund pursuant to a plan of allocation approved by the Court.

         At the final Settlement Hearing, Lead Plaintiff will ask the Court to approve the proposed

  Plan of Allocation for the Net Settlement Fund (the “Plan”), which is set forth in full in the Notice.

  The Plan provides for a simple pro rata distribution of the Net Settlement Fund based on the

  number of “Federal Eligible Shares” held by each Claimant. See Plan ¶¶ 10-14 (Notice at pp. 29-

  30). Consistent with the Court’s rulings on the Class Certification Motion, the number of Federal

  Eligible Shares is the number of shares of Towers common stock that claimant held as of the close

  of trading on October 1, 2015 that were still held as of the close of trading on January 4, 2016. See

  Plan ¶ 12.5

         For purposes of efficiency, the same Claims Administrator will administer both this

  Settlement and the proposed Delaware Settlement, given the largely overlapping classes. Once

  the Claims Administrator has processed all submitted claims, notified claimants of deficiencies or

  ineligibility, processed responses, and made claim determinations, the Claims Administrator will

  make distributions to eligible Authorized Claimants. If any monies remain in the Net Settlement

  Fund, the Claims Administrator will conduct additional re-distributions until it is no longer cost

  effective. At such time, any remaining balance will be contributed to non-sectarian, not-for-profit,



  5
    If a Class Member had any sales of Towers common stock during from October 2, 2015 through
  the close of trading on January 4, 2016, the number of Federal Eligible Shares shall be determined
  on a First In, First Out basis. See Plan ¶ 13.


                                                   18
Case 1:17-cv-01338-AJT-JFA Document 331 Filed 01/15/21 Page 24 of 30 PageID# 19464




  501(c)(3) organization(s), to be recommended by Lead Counsel and approved by the Court.

         The proposed Plan is thus a fair and reasonable method for allocating the Net Settlement

  Fund to eligible Class Members and merits approval at the Settlement Hearing.

                 5.     The Settlement Does Not Excessively Compensate Counsel

         The proposed Settlement does not grant excessive compensation to Lead Counsel. The

  Settlement does not contemplate any specific award to Lead Counsel, who will be compensated

  out of the Settlement Fund pursuant to the approval of the Court.

         In connection with Lead Counsel’s fee and expense application, Lead Counsel will seek

  fees of no more than 16% of the Settlement Fund, an amount that is well within, if not below, the

  percentages that courts in the Fourth Circuit approve in securities class actions with comparable

  recoveries. Courts in this District routinely approve substantially higher percentage fee awards in

  securities and other comparable class actions. See e.g., Knurr v. Orbital ATK, Inc., 2019 WL

  3317976, at *1 (E.D. Va. June 7, 2019) (awarding 28% of $108 million settlement); In re Lumber

  Liquidators Holdings, Inc. Sec. Litig., 2016 WL 9176562, at *1 (E.D. Va. Nov. 17, 2016)

  (awarding 23.5% of combined stock and cash settlement valued at $41.7 million); In re Genworth

  Fin. Sec. Litig., 210 F. Supp. 3d 837, 845 (E.D. Va. 2016) (awarding 28% of $219 million

  settlement); In re NII Holdings, Inc. Sec. Litig., 2016 WL 11660702, at *1 (E.D. Va. Sept. 16,

  2016) (awarding 25% of $41.5 million settlement). Lead Counsel will also seek payment of

  litigation expenses incurred in connection with the institution, prosecution, and resolution of the

  Action, in an amount not to exceed $2,000,000.

         Lead Counsel’s fee and expense application will be fully briefed and justified upon filing

  of a formal motion pursuant to the Preliminary Approval Order. By granting preliminary approval

  of the proposed Settlement, the Court does not in any way pass upon the reasonableness of any

  subsequent fee or expense application, which will be decided de novo at the Settlement Hearing.


                                                  19
Case 1:17-cv-01338-AJT-JFA Document 331 Filed 01/15/21 Page 25 of 30 PageID# 19465




         C.      The Court Should Approve the Proposed Form of Notice
                 and Plan for Providing Notice to the Class

         The Court should approve the form and content of the proposed Notice and Summary

  Notice. See Stipulation, Exs. A-1 and A-3. The Notice is written in plain language and clearly

  sets out the relevant information and answers to most questions that Class Members will have.

  Consistent with Rules 23(c)(2)(B) and 23(e)(1), the Notice objectively and neutrally apprises all

  Class Members of (among many other disclosures) the nature of the Action; the definition of the

  Class; the claims and issues involved; that the Court will exclude from the Class any Class Member

  who requests exclusion (and sets forth the procedures and deadlines for doing so); and the binding

  effect of a class judgment on Class Members under Rule 23(c)(3)(B).

         With respect to items relating to the Settlement, the Notice also satisfies the separate

  disclosure requirements imposed by the PSLRA. See 15 U.S.C. § 78u-4(a)(7). The Notice states

  the amount of the Settlement on an absolute and per-share basis; provides a statement concerning

  the issues about which the Parties disagree; states the amount of attorneys’ fees and litigation

  expenses that Lead Counsel will seek; provides the name, mailing address, email address, and

  telephone number of Lead Counsel, who will be available to answer questions from Class Members;

  and provides a brief statement explaining the reasons why the Parties are proposing the Settlement.

  Id.

         Because the membership of the Class in this Action and the class in the Delaware Action

  are largely overlapping, the Parties have proposed a joint Notice and Summary Notice, which

  addresses both this Settlement and the Delaware Settlement. Similarly, a joint Claim Form will

  be used to process claims in both the Actions. Claimants will only need to submit one Claim Form

  to be eligible for payment from both Settlements.




                                                  20
Case 1:17-cv-01338-AJT-JFA Document 331 Filed 01/15/21 Page 26 of 30 PageID# 19466




         The proposed notice program, which is set forth in the proposed Preliminary Approval

  Order submitted herewith, readily meets the standards under the Federal Rules of Civil Procedure

  and due process. Rule 23(c)(2)(B) requires the court to direct to a class certified under Rule

  23(b)(3) “the best notice that is practicable under the circumstances, including individual notice to

  all members who can be identified through reasonable effort.” Fed. R. Civ. P. 23(c)(2)(B).

  Similarly, Rule 23(e)(1) requires the court to “direct notice in a reasonable manner to all class

  members who would be bound” by a proposed settlement. Fed. R. Civ. P. 23(e)(1).

         Lead Plaintiff proposes that A.B. Data, Ltd. (“A.B. Data”) administer the notice and claims

  process. A.B. Data is an experienced independent settlement and claims administrator that Lead

  Counsel selected as the proposed administrator after a competitive bidding process. If the Court

  preliminarily approves the Settlement, WTW will provide contact information of potential Class

  Members to A.B. Data for the purpose of identifying and giving notice to the Class and A.B. Data

  will disseminate the Notice and Claim Form (the “Notice Packet”) to all identified potential Class

  Members. A.B. Data will also use reasonable efforts to give notice to brokerage firms and other

  nominees who held Towers common stock on October 1, 2015 or January 4, 2016 on behalf of

  other beneficial owners. These nominee purchasers will either forward the Notice Packet or provide

  the names and mailing addresses, and, if available, email addresses of the beneficial owners to A.B.

  Data, which will then mail or email the Notice Packet to such identified beneficial owners. A.B.

  Data will also cause the Summary Notice to be published once in the Wall Street Journal and be

  transmitted over the PR Newswire, and will post the Notice and other materials on a website to be

  developed for the Settlements.6


  6
    The Parties have also agreed that, no later than ten calendar days following the filing of the
  Stipulation with the Court, Defendants shall serve the notice required under the Class Action
  Fairness Act, 28 U.S.C. § 1715, et seq. (“CAFA”). See Stipulation ¶ 24.


                                                   21
Case 1:17-cv-01338-AJT-JFA Document 331 Filed 01/15/21 Page 27 of 30 PageID# 19467




            Courts routinely find that comparable notice programs, combining individual notice by first

  class mail to all class members who can reasonably be identified, supplemented with publication

  notice, meet all the requirements of Rule 23 and due process. See, e.g., Genworth, 2016 WL

  7177515, at *3; NeuStar, 2015 WL 5674798, at *12.

            D.     Proposed Schedule of Events

            In connection with preliminary approval of the Settlement, the Court must set a final

  approval hearing date, dates for mailing and publication of the Notice and Summary Notice, and

  deadlines for submitting claims or for objecting to the Settlement.7 The Parties respectfully

  propose the following schedule for the Court’s consideration, as agreed to by the Parties and set

  forth in the proposed Preliminary Approval Order:

                           Event                                   Time for Compliance
                                                         20 calendar days after the Entry Date,
                                                         which shall be the first date on which both
                                                         (i) the Preliminary Approval Order and
      Deadline to commence mailing the Notice and
                                                         (ii) a comparable order from the Delaware
      Claim Form to potential Class Members
                                                         Court scheduling a final hearing on
                                                         approval of the Delaware Settlement, have
                                                         been entered.
      Deadline for publishing the Summary Notice         35 calendar days after the Entry Date

      Deadline for filing final approval and fee
                                                         65 calendar days after the Entry Date
      motions
      Deadline for receipt of requests for exclusion
      from the Class or objections to the Settlement,
                                                         80 calendar days after the Entry Date
      proposed Plan of Allocation or motion for
      attorneys’ fees and expenses
                                                         7 calendar days prior to Settlement
      Deadline for filing reply papers
                                                         Hearing
                                                         At least 108 days after entry of the
      Settlement Hearing                                 Preliminary Approval Order, or at the
                                                         Court’s earliest convenience thereafter

  7
     The blanks for certain deadlines currently contained in the agreed-upon form of Notice will be
  filled in once the Court sets those dates and prior to mailing to Class Members.


                                                    22
Case 1:17-cv-01338-AJT-JFA Document 331 Filed 01/15/21 Page 28 of 30 PageID# 19468




      Deadline for submitting Claim Forms                 120 calendar days after the Entry Date

           The proposed schedule is designed to permit providing combined notice of the Federal

  Settlement and the Delaware Settlement to class members. If the Court agrees with the proposed

  schedule, Lead Plaintiff requests that the Court schedule the Settlement Hearing for a date at least

  108 calendar days after entry of the Preliminary Approval Order (to allow time for the Delaware

  Court to enter its order as well), or at the Court’s earliest convenience thereafter. Lead Plaintiff

  requests that the hearing be scheduled, if possible, during the week of Monday, May 17, 2021,

  which is consistent with the proposed schedule if the Court enters the Preliminary Approval Order

  within the next 14 days, or by January 29, 2021. In light of the COVID-19 pandemic, the proposed

  Preliminary Approval Order provides that the Settlement Hearing may be held by telephone or

  videoconference in the discretion of the Court.8

  IV.      CONCLUSION

           For the foregoing reasons, Lead Plaintiff respectfully requests that the Court enter the

  proposed Preliminary Approval Order, submitted herewith, which will: (i) preliminarily approve

  the Settlement; (ii) approve the proposed manner and forms of notice to Class Members;

  (iii) approve A.B. Data as the Claims Administrator; and (iv) set a date and time for the Settlement

  Hearing to consider final approval of the Settlement and related matters.




  8
    Numerous courts have approved of conducting final settlement hearings on approval of class
  action settlements by telephone or videoconference and have permitted any class members who
  wish to be heard to participate by these remote means. See, e.g., In re Henry Schein, Inc. Sec.
  Litig., No. 1:18-cv-01428-MKB-VMS, slip op. at 1 (E.D.N.Y. Sept. 15, 2020), ECF No. 88; In re
  Equifax Inc. Sec. Litig., No. 1:17-cv-03463-TWT, slip op. at 1 (N.D. Ga. Apr. 28, 2020), ECF No.
  172 and slip op. at 1 (N.D. Ga. May 5, 2020), ECF No. 173; In re Vale S.A. Sec. Litig., No. 1:15-
  cv-09539-GHW, slip op. at 1 (S.D.N.Y. Apr. 21, 2020), ECF No. 196.

                                                     23
Case 1:17-cv-01338-AJT-JFA Document 331 Filed 01/15/21 Page 29 of 30 PageID# 19469




   Dated: January 15, 2021             Respectfully submitted

                                       /s/ Susan R. Podolsky
                                       LAW OFFICES OF SUSAN R. PODOLSKY

                                       Susan R. Podolsky (Va. Bar No. 27891)
                                       1800 Diagonal Road, Suite 600
                                       Alexandria, Virginia 22314
                                       Telephone: (571) 366-1702
                                       Facsimile: (703) 647-6009
                                       spodolsky@podolskylaw.com

                                       Local Counsel for Lead Plaintiff and
                                       Court-Appointed Class Representative
                                       The Regents of the University of California

                                       BERNSTEIN LITOWITZ BERGER
                                        & GROSSMANN LLP

                                       Salvatore J. Graziano (pro hac vice)
                                       John Rizio-Hamilton (pro hac vice)
                                       Rebecca E. Boon (pro hac vice)
                                       Jai K. Chandrasekhar (pro hac vice)
                                       Jesse L. Jensen (pro hac vice)
                                       Nicholas Gersh (pro hac vice)
                                       1251 Avenue of the Americas
                                       New York, New York 10020
                                       Telephone: (212) 554-1400
                                       Facsimile: (212) 554-1444
                                       salvatore@blbglaw.com
                                       johnr@blbglaw.com
                                       rebecca.boon@blbglaw.com
                                       jai@blbglaw.com
                                       jesse.jensen@blbglaw.com
                                       nicholas.gersh@blbglaw.com

                                       Counsel for Lead Plaintiff and Court-Appointed
                                       Class Representative The Regents of the
                                       University of California, and Class Counsel for
                                       the Class

  #1432252




                                        24
Case 1:17-cv-01338-AJT-JFA Document 331 Filed 01/15/21 Page 30 of 30 PageID# 19470




                                   CERTIFICATE OF SERVICE

         I hereby certify that on the 15th day of January 2021, I electronically filed the foregoing

  with the Clerk of the Court using the CM/ECF system, which will then send a notification of such

  filing (NEF) to all counsel of record.


                                                      /s/ Susan R. Podolsky
                                                      Susan R. Podolsky (Va. Bar No. 27891)




                                                 25
